Citation Nr: 0309782	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran has qualifying military service for 
nonservice-connected disability pension purposes.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 10, 1975 to August 
30, 1981, and from December 1, 1987 to February 14, 1990.  It 
appears that prior to July 10, 1975, the veteran had 4 months 
and 5 days of inactive service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In its March 2001 remand, the Board noted a May 1999 
statement in which the appellant appeared to raise a claim 
for service connection for tuberculosis.  The Board referred 
the issue to the RO for necessary action.  To date, the RO 
has not developed or adjudicated this issue.  Therefore, the 
Board once again refers the issue to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran, who claims non-service-connected pension, 
had active service from July 10, 1975 to August 30, 1981, and 
from December 1, 1987 to February 14, 1990.  

2.  The veteran appears to have had 4 months and 5 days of 
inactive service during the Vietnam Era and there is no 
indication that she suffered an injury during her inactive 
service.

3.  The veteran did not have any active military service 
during a period of war.  


CONCLUSION OF LAW

The veteran does not meet the military service requirements 
to be basically eligible for non-service-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.314 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate her claim.  The veteran was 
informed in May 1999 of the basis for the denial of her claim 
for nonservice-connected pension.  She was also provided a 
statement of the case in March 2000 and a supplemental 
statement of the case in February 2003.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding her 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
her behalf.  

The Board remanded the claim in March 2001.  At that time, 
she was informed that VA would assist her by trying to obtain 
service personnel records.  In a December 2002 VA letter, the 
veteran was informed of the evidence VA had obtained in 
connection with her claim, what evidence she was responsible 
for submitting and what VA would do to assist her in 
substantiating her claim.  The Board observes that the 
aforementioned correspondences from VA informed the veteran 
of the evidence she was responsible for submitting and what 
evidence VA would obtain in an effort to substantiate her 
claim.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records and assertions made 
by the veteran.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law, and adjudication of the claim poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Analysis

The veteran contends that she has the requisite service for a 
claim of nonservice-connected pension.

The law authorizes payment of non-service-connected pension 
to a veteran who meets various criteria, including military 
service requirements (other requirements include that the 
veteran be permanently and totally disabled, and meet income 
and net worth limitations).  The present case involves the 
question of whether the veteran meets the military service 
requirements for pension.  A veteran meets the service 
requirements for pension if he/she served in the active 
military, naval or air service (1) for 90 days or more during 
a period of war, (2) during a period of war and was 
discharged or released from such service for a service-
connected disability, (3) for a period of 90-consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.3(a)(3), 
3.314.  

Congress has also provided a definition of period of war.  
For VA pension benefit purposes, the term "period of war" 
means the Mexican border period, World War I, World War II, 
the Korean conflict, the Vietnam era, the Persian Gulf War, 
and the period beginning on the date of any future 
declaration of war by the Congress and ending on the date 
prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  See 38 U.S.C.A. § 1501(4) (West 
2002).  The Korean conflict has been determined to comprise 
the period beginning on June 27, 1950 through January 31, 
1955, inclusive.  38 C.F.R. § 3.2(e).  The Vietnam era has 
been determined to comprise the period from February 28, 
1961, and ending on May 7, 1975, inclusive, in the case of a 
veteran who served in the Republic of Vietnam during that 
period and to extend from August 5, 1964 through May 7, 1975, 
inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The 
Persian Gulf war commenced on August 2, 1990.  38 C.F.R. § 
3.2(i).

A veteran is a person who had active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  Active military, naval, 
or air service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  Active duty means full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. 
§ 101(2), (21), (22), (23), (24); 38 C.F.R. § 3.6.

A review of the record reveals that the veteran does not have 
the requisite service necessary for pension benefits as she 
had no wartime active military service.  The record 
demonstrates that she had active service from July 10, 1975 
to August 30, 1981, and from December 1, 1987 to February 14, 
1990.  The closest wartime period was the Vietnam Era, but 
that ended in May 1975 before her July 1975 entrance into 
active military service.  In addition, her February 1990 
discharge from active military service was several months 
before the beginning of the Persion Gulf War (August 1990).  
38 U.S.C.A. § 101(29)(33); 38 C.F.R. § 3.2.  

It appears that prior to July 10, 1975, the veteran had 4 
months and 5 days of inactive service.  Although not verified 
in the record, it also appears that her inactive duty was 
during the Vietnam Era.  This is a rational assumption as a 
DD 214 Form shows that the veteran had active military 
service from August 1978 to August 1981, had 3 years, one 
month and 21 days of prior active military service and 4 
months and 5 days of inactive service.  Additionally, the 
record demonstrates that the veteran was born in December 
1956 and had active military service beginning in July 1975.  
Even though the 4 months and 5 days of inactive service may 
be for a period over 90 days and during a period of war, 
there is no evidence that this period of inactive service was 
inactive duty training during which she became disabled from 
an injury incurred in the line of duty.  The Board notes that 
the veteran entered active duty on July 10, 1975, and clearly 
must not have been disabled at that time.  Moreover, the 
veteran does not alleged that she was disabled during her 
period of inactive service.  Consequently, the veteran's 4 
months and 5 days of inactive service does not constitute 
active service as required for pension eligibility.    

It is noteworthy to mention that the veteran has never 
claimed that she had active military service during a period 
of war as defined in 38 U.S.C.A. § 1501; 38 C.F.R. § 3.2.  In 
May 1999, she reported that she had active duty from July 
1975 to August 1981 and from December 1987 to February 1990.  
She asserted that she was in the Army Reserves and that she 
was in the Delayed Entry Program before she was active duty.  
In April 2000, the veteran stated that while she did not 
physically serve her country during a wartime era, she was a 
member of the delayed entry program which was during the 
Vietnam Era.  Even assuming that the veteran was in what she 
described as a Delayed Entry Program, such program cannot be 
considered active military service.  See 38 U.S.C.A. 
§ 101(2), (21), (22), (23), (24); 38 C.F.R. § 3.6.

In light of the foregoing, the Board must conclude that the 
veteran has no qualifying military service for basic 
eligibility for pension.  The law, not the evidence, is 
determinative of the outcome of this case, and as a matter of 
law, the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The claim, that the veteran meets the military service 
requirements for pension benefits, is denied.




	                        
____________________________________________
	JOY McDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

